Citation Nr: 1451815	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of L1-L2, L3-L4, and L5-L6 and lumbosacral strain (hereinafter back disability), evaluated as 10 percent disabling prior to March 8, 2011 and from June 1, 2011 to March 27, 2014, and 20 percent disabling from March 27, 2014.

2.  Entitlement to service connection for status post left total knee replacement (TKR) (hereinafter left knee disability), to include as secondary to the service-connected status post right TKR disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970 and from January 1979 to January 2002.

These matters come before the Board of Veterans' Appeals (the Board) from October 2008 and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

During the pendency of the appeal, a June 2012 rating decision assigned a temporary total disability rating for the Veteran's back disability from March 8, 2011 and a rating of 10 percent from June 1, 2011.  A July 2014 rating decision assigned the Veteran a 20 percent rating from March 27, 2014.  As the 100 percent evaluation assigned for the period of March 8, 2011 to June 1, 2011, represents the maximum possible rating, the appeal is considered satisfied for that period and that stage of evaluation is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized to reflect the stages remaining before the Board.

The Board also notes that the June 2012 rating decision bifurcated the issue of total disability evaluation based on individual employability (TDIU) and granted the Veteran a TDIU from September 7, 2011.  The Veteran has not appealed that determination.

The Veteran had a hearing before the undersigned Veterans' Law Judge in April 2013.  A transcript of that proceeding has been associated with the electronic claims file.

This case was previously before the Board in February 2014 when it was remanded for additional development.  However, the Board finds that there has not been substantial compliance with the February 2014 remand directives.  Thus, the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a sleep disorder secondary to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2013 Hearing Transcript, pg. 7.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As to the Veteran's increased rating claim, a review of the record indicates some pertinent evidence may be absent from the claims file.  Specifically, a February 2009 VA Form 21-4142 noted the Veteran received treatment from Dr. P. C. from February 2009 through March 2009 and from Dr. A. G. from January 2009 through March 2009; however, such records are not in the electronic claims file.  Because these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the Veteran's claim of entitlement to service connection for a left knee disability, the development actions requested in the Board's February 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the February 2014 remand, the Board directed the AOJ to obtain from the appropriate facility copies of inpatient clinical treatment records pertaining to hospitalization of the Veteran in October 1979, while he was on active duty, for a left lateral menisectomy.  The AOJ was directed to contact the Veteran if any additional information was necessary to identify the specific medical facility in which the hospitalization occurred, to document all efforts and requests to obtain such records, and to provide the Veteran with written notice and an opportunity to respond if continued efforts to obtain the records were deemed futile.

In March 2014, the AOJ made a Personnel Information Exchange System (PIES) request for active duty inpatient clinical records for a left lateral menisectomy from October 1, 1979 to October 31, 1979.  The record contains no response from PIES, and it does not appear that inpatient records were obtained.  Additionally, there is no indication that the Veteran was notified of the failure to obtain the inpatient records.  Consequently, there has not been substantial compliance with the Board's remand instructions and the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a service treatment record dated October 16, 1979, indicates the Veteran was being seen at an appointment two weeks after his left lateral menisectomy.  Accordingly, the AOJ should expand its search for records to encompass September 1, 1979 to October 31, 1979.

Furthermore, although the March 2014 VA examination report addressed whether the Veteran's service-connected right knee disability caused his claimed left knee disability, the report did not contain a sufficiently detailed explanation as to whether the right knee disability may have aggravated his left knee disability.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, on remand, an addendum should be obtained addressing the question of aggravation, as well as any previously unknown records that are obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the appropriate facility copies of surgical/inpatient clinical treatment records pertaining to hospitalization of the Veteran from September 1, 1979 to October 30, 1979, for a left lateral menisectomy, to include from Navy Regional Medical Center in Memphis, Tennessee.  All efforts and requests to obtain such records must be documented in the claims file.

2.  Contact the Veteran and request that he provide or authorize the release of any outstanding medical records that are relevant to his claims, to include records related to treatment by Dr. P. C. from February 2009 through March 2009 and by Dr. A. G. from January 2009 through March 2009.  See VA Form 21-4142 dated in February 2009.  All records received should be associated with the electronic claims file.

3.  Thereafter, return the case to the March 2014 examiner or a suitable substitute for an addendum opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is causally related to an event, injury, or disease in service, to include the medical treatment and surgical procedure provided during service.  Attention is invited to the Veteran's service treatment records, active duty inpatient clinical records, the September 2008, October 2011, and March 2014 VA knee examinations, the Veteran's April 2013 Board hearing testimony, and private medical evidence of record.

b.  Whether it is at least as likely as not that the Veteran's left knee disability is due to or caused by the service-connected status post right TKR disability.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is aggravated (i.e., permanently worsened) beyond the natural progress of the disease by the service-connected status post right TKR disability.

If aggravation is found, the examiner should address the following medical issues: 1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Additionally, the examiner's attention is directed to the Veteran's reports of continuing knee pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Veteran is competent to report sensory or observed symptoms, such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



